Citation Nr: 0216577	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for compartment 
syndrome of the left leg, involving peroneal nerve and 
Raynaud-like phenomenon, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

After postponing two earlier hearings, the veteran was 
scheduled to appear for a VA video conference hearing in July 
2002.  However, he failed to report for that hearing and 
provided no explanation for his failure to appear.  
Accordingly, his hearing request is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2002).

The Board is also aware that, in October 2001, the RO issued 
a Statement of the Case addressing the issue of entitlement 
to service connection for an increased evaluation for a left 
groin scar.  To date, however, the veteran has not responded 
to this issuance.  Accordingly, this issue is not presently 
before the Board on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no indication that the veteran's left lower 
extremity disability has been shown to be productive of the 
characteristic attacks on a frequent basis, let alone daily; 
similarly, the resultant paralysis of the anterior tibial 
nerve has been shown to be at most incomplete, with most 
testing exercises of the left lower extremity accomplished on 
examination.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
compartment syndrome of the left leg, involving peroneal 
nerve and Raynaud-like phenomenon, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.104 (Diagnostic Code 7117), 4.124a 
(Diagnostic Code 8523 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his disorder.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In an October 1980 rating decision, the RO granted service 
connection for compartment syndrome of the left leg, 
involving peroneal nerve and Raynaud-like phenomenon, on the 
basis of symptomatology following an in-service left leg 
injury.  A 20 percent evaluation was assigned, effective from 
March 1980.  This evaluation has since remained in effect and 
is at issue in this case.

VA medical records dated from August 1998 to December 1999 
reflect frequent treatment for left leg pain, with 
medications prescribed.

In May 2000, the veteran underwent a VA arteries and veins 
examination, during which he described increased pain, 
redness, and prickliness in the left leg.  He also noted "a 
sensation of considerable amount of heat."  Side effects 
from the veteran's pain medications were noted to include 
drowsiness and a dry mouth.  The relevant diagnosis was a 
traumatic injury to the left lower extremity, with injury to 
the peroneal nerve, residual severe pain, and Raynaud-type 
phenomenon.  

The veteran was further seen at a VA facility in October 2000 
with complaints of left leg pain.  He was noted to be 
receiving fentanyl and Oxycontin medications at two week 
intervals.  An examination revealed that he did not perform 
the toe walk on the left, although he could on the right.  
Other testing revealed a normal heel walk, negative straight 
leg testing, 2/4 reflexes at the knees and ankles, present 
dorsalis pedis and posterior tibialis pulses, an intact 
sensory examination except for the lower calf region, and 
normal dorsiflexion and plantar flexion except for a 5-/5 
deficit with the left great toe.  

In this case, the RO has evaluated the veteran's left leg 
disability at the 20 percent rate under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7117 (2002) and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8523 (2002).

Under the provisions of Diagnostic Code 7117, Raynaud's 
syndrome with characteristic attacks occurring four to six 
times a week warrants a 20 percent evaluation.  A 40 percent 
evaluation is appropriate in cases of characteristic attacks 
occurring at least daily.  In cases of two or more digital 
ulcers and a history of characteristic attacks, a 60 percent 
evaluation is warranted.  A 100 percent evaluation is in 
order in cases of two or more digital ulcers, plus 
autoamputation of one or more digits and a history of 
characteristic attacks.  For purposes of this section, 
"characteristic attacks" consist of sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and parethesias, and 
precipitated by exposure to cold or by emotional upsets.  
These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  

Under Diagnostic Code 8523, severe incomplete paralysis of 
the anterior tibial nerve (deep peroneal) warrants a 20 
percent evaluation, while a 30 percent evaluation is in order 
in cases of complete paralysis with dorsal flexion of the 
foot lost.

In this case, the veteran's primary left lower extremity 
symptom has been chronic pain, with some neurological 
deficits noted as well in terms of reflexes and range of 
motion.  However, there is no indication that his left lower 
extremity disability has been shown to be productive of the 
"characteristic attacks," described under Diagnostic Code 
7117, on a frequent basis, let alone daily.  Similarly, the 
resultant paralysis of the anterior tibial nerve has been 
shown to be at most incomplete, with most testing exercises 
of the left lower extremity completed on examination. 

Put simply, there is no schedular basis for an evaluation in 
excess of 20 percent for the veteran's compartment syndrome 
of the left leg, involving peroneal nerve and Raynaud-like 
phenomenon, and his claim of entitlement to that benefit must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
compartment syndrome of the left leg, involving peroneal 
nerve and Raynaud-like phenomenon, currently evaluated as 20 
percent disabling, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

